COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-14-00376-CR


DUANE REID                                                         APPELLANT

                                       V.

THE STATE OF TEXAS                                                       STATE


                                    ----------

          FROM THE 271ST DISTRICT COURT OF WISE COUNTY
                     TRIAL COURT NO. CR17125

                                    ----------

                        MEMORANDUM OPINION 1

                                    ----------

      Appellant Duane Reid entered an open plea of guilty to the offense of theft

in August 2014.     He waived a jury and asked the trial court to assess

punishment. The trial court ordered a pre-sentence investigation report (“PSI”)




      1
      See Tex. R. App. P. 47.4.
and postponed the punishment hearing to September 2014. 2               The State

introduced the completed PSI, and the trial court admitted it without objection;

one witness for the State also testified. The trial court sentenced Appellant to

eight years’ confinement. Appellant subsequently filed a motion for new trial,

which was overruled by operation of law. He did not complain of the PSI in his

motion for new trial.

Confrontation

      Appellant brings a single point on appeal, arguing that the trial court denied

him his Sixth Amendment right to confrontation when the trial court considered

the PSI at punishment. But Appellant did not object to the PSI’s admission. To

preserve a complaint for our review, a party must have presented to the trial

court a timely request, objection, or motion that states the specific grounds for

the desired ruling if they are not apparent from the context of the request,

objection, or motion. 3 Further, the trial court must have ruled on the request,

objection, or motion, either expressly or implicitly, or the complaining party must

have objected to the trial court’s refusal to rule. 4 A reviewing court should not


      2
       See Tex. Code Crim. Proc. Ann. art. 42.12, § 9(a) (West Supp. 2014)
(discussing the PSI requirements).
      3
      Tex. R. App. P. 33.1(a)(1); Everitt v. State, 407 S.W.3d 259, 262–63 (Tex.
Crim. App. 2013); Sanchez v. State, 418 S.W.3d 302, 306 (Tex. App.—Fort
Worth 2013, pet. ref’d).
      4
       Tex. R. App. P. 33.1(a)(2); Everitt, 407 S.W.3d at 263.



                                         2
address the merits of an issue that has not been preserved for appeal. 5 The

Sixth Amendment right to confrontation, among other constitutional rights, may

be forfeited by the failure to object. 6       Because Appellant did not object or

otherwise complain in the trial court of the admission of the PSI or of the trial

court’s considering the PSI in assessing punishment, he has not preserved this

complaint for review.

      We overrule Appellant’s sole point and affirm the trial court’s judgment.




                                                     /s/ Lee Ann Dauphinot
                                                     LEE ANN DAUPHINOT
                                                     JUSTICE

PANEL: LIVINGSTON, C.J.; DAUPHINOT and GARDNER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: September 24, 2015




      5
       Ford v. State, 305 S.W.3d 530, 532 (Tex. Crim. App. 2009).
      6
        See Reyes v. State, 361 S.W.3d 222, 229 (Tex. App.—Fort Worth 2012,
pet. ref’d).



                                           3